By JUDGE H. SELWYN SMITH
I have reviewed the evidence and pleadings in this case. Essentially, the facts are not in dispute. The entire issue is whether the Costas provided notice to Safeco of the dog bite "as soon as practicable" as required by their insurance contract. The Costas had been put on notice on the date of the bite, by the parents of the child, that they would wait to decide if they were going to make a claim. The Costas’ justification for waiting 250 days before notifying Safeco was that they thought the claim would be less than the amount of the deductible under their policy, even though Mr. Costa took the child to the emergency room for treatment and characterized the injury as "pretty bad"; that they had not heard from the child’s parents with reference to bills or a claim; and that Mr. Costa thought he was not legally responsible for the damages. Neither excuse raises a sufficient justification for failing to give Safeco timely notice of the incident. The failure to give notice as soon as is practicable is a breach of the notice requirement of the insurance contract. Liberty Mutual Co. v. Safeco Insurance Co., 223 Va. 317 (1982).
Accordingly, I find that the Costas breached the insurance contract and are owed no duties under that contract by the plaintiff, Safeco.